department of the treasury internal_revenue_service washington d c date number gl-802352-00 release date uil memorandum for central california district_counsel attn john chinnapongse from alan c levine chief branch general litigation cc el gl br1 subject this responds to your memorandum requesting our comments on your draft notice_of_intent_to_levy and notice of your right to a hearing and draft letter which would be sent to a taxpayer after he received a discharge_in_bankruptcy this document is not to be cited as precedent issue whether the draft notice and accompanying form letter need to be modified to clarify that the federal_tax_lien does not attach to a taxpayer’s post-petition property when the underlying tax_liability is discharged in bankruptcy conclusion the attached draft notice and accompanying letter should be modified to clarify that the federal_tax_lien does not attach to a taxpayer’s post-petition property after the underlying tax_liability is discharged in bankruptcy facts the internal_revenue_service service filed a notice_of_federal_tax_lien prior to the taxpayer’s petition in bankruptcy subsequently the bankruptcy court discharged the taxpayer’s tax_liabilities the service is now considering levying on the taxpayer’s prepetition property encumbered with the prepetition tax_lien law and analysis sec_6330 provides the taxpayer with a collection_due_process_hearing prior to levy prepetition liens pass through bankruptcy on the debtor’s encumbered property unless provisions of the bankruptcy code explicitly strip a lien from the property 502_us_410 if the service files a notice of gl-802352-00 federal_tax_lien prior to the petition date the federal_tax_lien remains on the debtor’s exempt_property b c sec_522 e g 62_f3d_1248 9th cir b c a permanently enjoins any_action by a creditor to recover a discharged debt in the draft notice the opening sentences are incorrect these sentences provide as follows your federal tax is still not paid we previously asked you to pay this but we still haven’t received your payment these sentences are problematic because they suggest that the taxpayer still has a personal liability for the tax and the service is trying to collect that liability the taxpayer however has had his tax_liability discharged in bankruptcy we recommend that the entire first paragraph be deleted and the following paragraph be inserted in its place the internal_revenue_service perfected its tax_liens by recording notices of federal_tax_lien prior to the filing of your bankruptcy petition even though you received a discharge in your bankruptcy proceeding that discharge does not prohibit the service from enforcing its tax_lien against property excluded exempt or abandoned from the bankruptcy_estate this letter is your notice of our intent to levy against that property under internal_revenue_code i r c and your right to receive a hearing with an appeals officer under sec_6330 your schedules list the following properties that are affected the second paragraph of the draft notice should also be deleted that paragraph provides as follows we may file a notice_of_federal_tax_lien at any time to protect the government’s interest a lien is a public notice to your creditors that the government has a right to current_assets including any assets you acquire after we file the lien the above paragraph is at best confusing it begins by stating that we may file a lien but the facts are that a notice_of_federal_tax_lien was filed prepetition indeed the service cannot now file a new tax_lien for a discharged tax_liability the paragraph goes on to state the government has a right to current_assets including any assets you acquire after we file the lien this is incorrect at most after the tax_liability has been discharged the service’s prepetition lien encumbers the debtor’s prepetition property the prepetition lien does not encumber the debtor’s property acquired post-petition e g 235_br_569 bankr d md listing cases holding that federal_tax_lien does not attach to post-petition property after tax_liability discharged this entire paragraph should be deleted the effect of the prepetition federal_tax_lien is adequately explained in the first paragraph that we have rewritten gl-802352-00 the third paragraph of the notice contains the same defect as the second paragraph ie it fails to clarify that the federal_tax_lien encumbers only the taxpayer’s prepetition property thus the statement that we may take your property or rights to property such as real_estate automobiles business_assets bank accounts wages commissions and other income is correct only if these items were prepetition assets this sentence should be rewritten to state if you don’t pay the amount you owe make alternative arrangements to pay or request appeals consideration within days from the date of this letter we may take your property that you acquired prior to bankruptcy in light of the above changes letter is not appropriate for this situation finally the draft letter notice does not explain that the federal_tax_lien remains on exempt_property we recommend that you cite sec_522 for this principle and the ninth circuit's decision in demarah this should clarify the situation for the debtor if you have any further questions please let us know cc assistant regional_counsel gl western region chief of procedural branch cc dom fs proc
